Case 8-20-08152-reg   Doc 7   Filed 11/17/20   Entered 11/17/20 15:03:39
    Case 8-20-08152-reg        Doc 7       Filed 11/17/20   Entered 11/17/20 15:03:39




                Ȓ ǈǔ¾ǕǹǉȒ ãƋĹƥāůäĂȒ ȁŒšŢȒ ÜăȒ łĄśôȒ ƌŰȒĤßƨǹÂƨȋȒLL#ȒL7LEȒȒ                  ÂǞȒ

 ¹kpU7ȒÂŭº»¼½Ȓ,ȒňűȒƍǺƦǖƧƎƏŧȒid6Ȓ²ŲŉǗąõȒ«ǘ¿ǙĆǊȒyÀųŔƻǼƠǚåȈȒƐŨǛȒćŴǳǆÁŜȒǋţœơȒĈȒ´ ťř2Ȓ

 ǜĉöoȒ Öǃ÷ĊŵȒŊǝȉȒċȂȒµƑƨŕȒ
         ƒǾČũÝčƩȒAKȒL7M8Ȓ
                                             ³ĎŋŶÞďƪļȒƼƟǌǍȒȒ¥ĐƫĽŮđƊȒ¦Ȓ
                                             tǟǠƓƽƇĒȊǎȒĺƬȒ§ŌÃȒ ȐȒ ×ǄæȒuȒ¨ēƭľÙĔŷǡȒŃÄƢǢĕƮȒfȒ
                                             ±ƾǽǏ ĖėȒƔĸȒŇȒ ȑÅ ĘȒ ōÆŪƕŸøȒŎ çęȒ -ȒŹè.Ȓ

                                    zȋpȒ
                                             ÇƿóȒ3Ȓ©ĚƯĿÚ Ȓ
                                             Y9ȒØǅùěźȒ ŏǣȌȒªŝÈȏÉȒ¬ǻŐĜȒZ:UȒ
                                             ÊưúĝŻȒǤȍ ȒĞȃȒ¶ƖƱŖȒ BC`V;Ȓ
                                             aDe jgh)N[O\
                                             ūƣğƲŀËǀƈĠżǷȄŁƤŞǸȇ!éƗŬ


 ǥġûqȒvǦşÌŽǧêȒ{ĢÍëń"Ȓ ģȅȒ·ƘƳŗȒ
        ¡ƙǿĤŭßĥƴEP#Q<R=Ȓ



                                             |ĦžſħǵǶȒ$ȒǁÕǐƀĨŦȒ
                                             wǨǩƚǂƉĩȎȒĻƵȒÎȆ ĪƁìīȒ­íƛǱ ȒȀĬƂǪǑ%Ȓǫü/Ȓý4à5ÏȒ
                                             ÐǇƃîĭȒ®ïƜǬȒÑǭĮƶįƷǒ&Ȓ
                                             FSWXȒ}İıðŅȒ¯Ǵ ĲĳǮ'Ȓ¢Ɲ0Ȓ]kȒ
                                             xǲŤÒƄǯőñȒ~ĴÓòņ(Ȓ£¸Ȓ GHb>lȒ
                                             mI^*_J+nc?@Ȓ
                                             áŚÔǓƅƸsâþŘŠÛ1ƆĵǰȒ

 °ƞȒ¤ƹÿĶƺķĀrȒ




                                                             ____________________________
                                                TȒ
Dated: Central Islip, New York                                    Robert E. Grossman
       November 17, 2020                                     United States Bankruptcy Judge
